                3:16-cr-30032-SEM-TSH # 56   Page 1 of 9
                                                                                E-FILED
                                               Wednesday, 27 January, 2021 11:36:30 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )     Case No. 16-cr-30032
                                       )
JEFFERY WILFORD,                       )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Jeffery Wilford’s second pro se

(d/e 47) and amended motion for compassionate release (d/e 50)

requesting a reduction in his term of imprisonment pursuant to 18

U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the motions

are DENIED.

                             I. BACKGROUND

     On April 10, 2017, Defendant pled guilty to distributing a

substance containing heroin in violation of 21 U.S.C. § 841(a)(1), as

charged in Count Two of the Indictment. On August 14, 2017, the

Court sentenced Defendant to 94 months’ imprisonment and 7

years of supervised release. Counts One, Three, Four, and Five of


                               Page 1 of 9
                 3:16-cr-30032-SEM-TSH # 56   Page 2 of 9




the Indictment were dismissed at Defendant’s sentencing.

      According to the Presentence Investigation Report (PSR)

prepared for Defendant’s sentencing, Defendant’s criminal history

includes convictions for burglary, unlawful use of a weapon,

resisting a peace officer, and aggravated battery. See PSR, d/e 26,

¶¶ 64, 77, 83, 87, 92-93. Defendant was classified as a career

offender under the United States Sentencing Guidelines. Id. At ¶

55.

      Defendant is currently incarcerated at FCI Schuylkill and has

a projected release date of December 21, 2022. As of January 25,

2021, the Bureau of Prisons (BOP) reports that FCI Schuylkill

currently has 10 inmates and 14 staff members with active cases of

COVID-19. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed January 25,

2021).

      On July 14, 2020, Defendant filed a pro se motion for

compassionate release (d/e 35) pursuant to 18 U.S.C. §

3582(c)(1)(A). On July 16, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

amended motion for compassionate release (d/e 37) was filed.


                             Page 2 of 9
                3:16-cr-30032-SEM-TSH # 56   Page 3 of 9




Defendant sought compassionate release based on his health issues

and the COVID-19 pandemic. At the time of filing his first motion

for compassionate release, Defendant suffered from hypertension

and claimed to have liver damage from a disease that has gone into

remission. On July 30, 2020, the Court denied Defendant’s first

pro se motion and amended motion for compassionate release. See

Opinion, d/e 46. The Court found that Defendant had not

presented extraordinary and compelling reasons to warrant a

reduction in his term of imprisonment. While Defendant is over the

age of 60 and has hypertension, which may place him at an

increased risk of severe illness from COVID-19, his conditions did

not amount to extraordinary and compelling reasons warranting

compassionate release. Moreover, FCI Schuylkill only had one

confirmed case of COVID-19 at that time. A reconsideration of the

18 U.S.C. § 3553(a) factors also concluded that Defendant was not

entitled to compassionate release.

     On December 29, 2020, Defendant filed a second pro se

motion for compassionate release. See d/e 47. Thereafter, Defense

counsel filed an amended motion for compassionate release. See

d/e 50. Defendant again argues that his health conditions


                            Page 3 of 9
                 3:16-cr-30032-SEM-TSH # 56   Page 4 of 9




combined with the COVID-19 pandemic warrant compassionate

release. Defendant contends that FCI Schuylkill is now facing a

COVID-19 outbreak, which was not present during consideration of

his first motion for compassionate release. Moreover, Defendant

complains of the same health issues as previously argued, including

his age, hypertension, potential liver damage from Hepatitis C that

is in remission, and previous chest pains. Now, Defendant also

argues that he is clinically obese.

     On January 15, 2021, the Government filed a response

objecting to Defendant’s second motion for compassionate release.

See d/e 55. The Government argues that Defendant is not entitled

to compassionate release because of Defendant’s dangerousness to

the community and his extensive criminal history, including being

sentenced as a career offender.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §


                              Page 4 of 9
                 3:16-cr-30032-SEM-TSH # 56   Page 5 of 9




3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a


                             Page 5 of 9
                  3:16-cr-30032-SEM-TSH # 56   Page 6 of 9




     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Government did not raise the issue of exhaustion.

Therefore, any argument that Defendant failed to exhaust pursuant

to 18 U.S.C. § 3582(c)(1)(A) is waived. See United States v. Sanford,

No. 20-2445, 2021 WL 236622, at *3 (7th Cir. 2021) (finding that

the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) is a

mandatory claim-processing rule and noting that “[i]f properly

invoked, mandatory claim-processing rules must be enforced.”);

United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020)

(“Failure to exhaust administrative remedies is an affirmative

defense, not a jurisdictional issue that the court must reach even if

the litigants elect not to raise it.”) (internal citations omitted).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of


                               Page 6 of 9
                  3:16-cr-30032-SEM-TSH # 56    Page 7 of 9




the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good

hygiene, social distancing, and isolation. Social distancing can be

difficult for individuals living in a prison.

     The Court notes that FCI Schuylkill currently has 10 inmates

and 14 staff members with active cases of COVID-19 as of January

25, 2021. See COVID-19 Cases, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last accessed January 25,

2021). However, the facility has made strides in combating the

disease. As of January 25, 2021, 244 inmates and 5 staff members

have recovered from COVID-19 at the facility. Id. When defense

counsel filed the amended motion on January 6, 2021, the facility

had 54 inmates and 13 staff members with active infections. See

d/e 50, p. 2.

     Defendant is 61-year-old male and complains of hypertension,

for which he takes medication, potential liver damage from

Hepatitis C that is in remission, and chest pains in 2016, which the

Court previously considered when ruling on Defendant’s first

motion for compassionate release. See Opinion, d/e 46. Defendant

now argues he is obese. Based on the medical records, Defendant


                               Page 7 of 9
                 3:16-cr-30032-SEM-TSH # 56   Page 8 of 9




has a BMI of 33.5 due to his weight of 261 pounds and a height of

6’2”. See d/e 52, pp. 20, 26. The CDC has taken the position that

being clinically obese does place Defendant at an increased risk

that COVID-19 poses to an individual and hypertension may

increase the risk that COVID-19 poses to an individual. See People

with Certain Medical Conditions, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last

accessed January 25, 2021). Although Defendant had a serious

episode with his heart in June 2016, his medical records indicate

that his hypertension is the only heart-related health issue with

which he is currently dealing.

     In addition, the Court again finds Defendant is not entitled to

compassionate release after reconsideration of the 3553(a) factors.

Defendant poses a serious danger to the community if released.

Defendant has an extensive criminal history that includes

convictions for burglary as well as offenses involving the use of

violence against others, which resulted in Defendant being

sentenced as a career offender. Moreover, Defendant is classified

by BOP as having a high risk for recidivism. See d/e 48, p. 1. The


                             Page 8 of 9
                 3:16-cr-30032-SEM-TSH # 56   Page 9 of 9




Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Jeffery Wilford’s

second pro se motion (d/e 47) and amended motion for

compassionate release (d/e 50) are DENIED.

ENTER: January 27, 2021

                           s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                             Page 9 of 9
